Motion to further amend remittitur granted. Return of remittitur requested and, when returned, it will be amended to read as follows: Upon the appeal herein there were presented and necessarily passed upon questions under the Constitution of the United States, viz.: Defendant argued that the admission in evidence of his statements to police officers subsequent to his indictment, in the absence of counsel and without an effective waiver, violated his rights under the Fifth, Sixth and Fourteenth Amendments; that he was deprived of his right of confrontation under the Sixth Amendment by the testimony of witnesses Guido and Banks concerning incriminating, out-of-court statements made to them by accomplices Smith and Hill, notwithstanding the court’s instructions to the jury to disregard such testimony; that the trial court’s failure (1) to afford him effective assistance of counsel, compelling him to waive his right to a trial attorney and to prosecute his case pro se and (2) to grant him adequate time to prepare his defense, as well as the failure of both trial court and District Attorney to disclose to the jury facts relating *1027to the credibility of two prosecution witnesses, deprived him of his rights under the Sixth and Fourteenth Amendments. This court considered these contentions and held that there was no violation of defendant’s constitutional rights. [See 33. N Y 2d 753, mot. to amend remittitur granted 33 N Y 2d 838.]